Adams, Cu. J.
i county oe- ' pensat,lon°S: {¡oardoisupervisois Section 303, subdivision 14, of the Code, provides that tbe board of supervisors has power to fix tbe compensation of all services of county and township officers not otherwise provided for by law. It seems clear that where tbe compensation is provided for by law tbe board of supervisors cannot increase it. This appears not only from tbe fact that *155the power is not given, but is excluded by implication. Moreover, where compensation for ptiblic service is provided for by law, it must be conclusively presumed, we think, in the absence of any other provision, to be sufficient.
It may be that the five per cent provided by law', in vtlie case at bar, was pot sufficient to compensate the plaimtiff. But if not he should have resigned. "We must presume that the amount provided was sufficient to command the requisite service from-somebody.
It is said, however, that the power of the board of supervisors to give .more compensation than is provided for by law' was determined in Hawk v. Marion County, 48 Iowa, 472, and Wilhelm v. Cedar County, 50 Iowa, 254.
In the former case it was held that the board might offer a reward for the recovery of money stolen from the county, and in the latter case that the board might employ a special agent to obtain promissory notes from taxpayers, from whom taxes could not be collected by any compulsory process, and that the county should pay such agent what his services were reasonably worth. The compensation in neither of those cases had been provided for by lawn The power to grant compensation arose as an incident to the exercise of other powers. But no such power can be said to arise incidentally where the board has been relieved from the exercise of the power by an express provision.
In our opinion the court erred in allowing a recovery.
Reversed.